Appeal from an award of death benefits made by the Workmen’s Compensation Board to the widow of a deceased employee. Decedent accidentally lacerated the tip of the fourth finger of his left hand. He received medical attention and a few days later the finger appeared to be healed, except for a small portion where the nail had been ripped off. Decedent returned to work on January 26, 1949. The following day he was suddenly taken ill, collapsed and died. Dr. Grimes, an assistant medical examiner of the city of New York, performed an autopsy on decedent’s body. He later testified that in *788his opinion decedent died of a septicemia, probably related to the finger injury. Three medical experts disagreed with this diagnosis but none of them gave an opinion as to the cause of death. Concededly there was no physical evidence of organisms to cause a septicemia. Dr. Grimes rejected the only organisms shown in the bacteriological report as postmortem contaminants. The question posed is whether the opinion evidence of Dr. Grimes, under the circumstances, satisfies the substantial evidence rule. We think we must say that it does. Countless medical issues are decided upon the basis of pure opinion evidence alone, without any objective support of a clear nature. Since we have no power to weigh the evidence we are constrained to affirm. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present —■ Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ. [See post, pp. 845, 1080.]